 ROOSEVELT MEMORIAL PARK, INC.517RooseveltMemorial Park,Inc.,andInternationalfiling of the petition on April 22, 1970, and thereforeIndustrialWorkers Union of America,Local No.13, Petitioner.Case 4-RC-8650December29, 1970DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn April 22, 1970, Petitioner filed a petition underSection 9(c) of the National Labor Relations Act, asamended, seeking to represent certain of the Employ-er's employees. Thereafter, the Regional Directoradministratively dismissed the petition on the groundthat a collective-bargaining agreement existed be-tween the Employer and the Intervenor and that theagreement constituted a bar to an election. TheRegional Director's dismissal of the petition subse-quently was reversed on appeal to the Board whichreinstated the petition and directed the RegionalDirector to issue a notice of hearing thereon.Accordingly, a hearing was held before HearingOfficerGary H. Feinberg of the National LaborRelations Board.Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8, as amended, by direction of the Regional Directorfor Region 4, the case was transferred to the Board fordecision. A brief was filed by the Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.'3.The Intervenor asserts that an oral collective-bargaining contract, agreed upon in March 1969 andput in written form and signed in December 1969, is abar to the petition herein. The Petitioner contendsthat the Intervenor has failed to prove that thecontract, which was undated,2 was signed prior to thecannot serve as a bar to an election.The Intervenor adduced testimony from threeagents of the Intervenor and the representative of theEmployer who signed the contract to support itsposition that the contract is a bar to an election. JohnH. Daniels, president of the Intervenor, stated that hesigned the contract "it seems like to me it was this pastwinter." Benjamin Irvin, Intervenor's business man-ager, testified that he signed the contract "around the15th of December" 1969. Martin Banks, businessmanager for the Laborers' District Council, testifiedthathe "could not give any date." And RaySilverstein, the Employer's representative, assertedthat he signed the contract "in the early part ofDecember 1969." The Intervenor also introducedevidence to show that the terms of the contract hadbeen complied with beginning in March 1969, afterthe oral agreement had been concluded, and that theemployees had ratified the oral agreement shortlythereafter.The Petitioner's evidence consisted primarily of thetestimony of John Benedetto, Petitioner's businessmanager. Prior to filing the petition in this caseBenedetto had served as a field representative for theIntervenor. In that capacity he had dealt with theEmployer and had participated in the negotiations fora new contract until February 1969. He testified thathe had never seen a copy of the contract, althoughpolicing the terms of the agreement was one of hisduties, and further testified that, in conversations withSilverstein after the filing of the petition, Silversteinstated that the Employer had a "moral contract" withthe Intervenor which it intended to honor. Moreover,Silverstein admitted that the Employer had withheldpayment of dues checked off from its employees' payfrom July 1969 to April 1970, and also conceded thathe had told Benedetto and others that the dues werenot remitted because there was no contract.In rebuttal the Intervenor introduced evidence toshow that information regarding the contract wasdeliberately withheld from Benedetto. And Silversteintestified that the delay in sending the Union thechecked-off dues was occasioned by the necessity ofcomputing the amounts paid by each employee andobtaining the signatures on the checks from theowners who were located in Ohio.It is well settled that the party or parties assertingthat a contract is a bar to an election bear the burdenof proof that the contract was fully executed, signed,tLaborers'District Council of Metropolitan Area of Philadelphia andbargaining contract with the EmployerVicinity(Local 57),affiliateof Laborers'International Union of North2The absence of a date is not in itself sufficient to vitiate the contractAmerica,AFL-CIO,intervened on the basis of an existing collective-as a barWestern Roto Engravers, Incorporated,168 NLRB 986187 NLRB No. 74 518DECISIONS OF NATIONALLABOR RELATIONS BOARDand dated prior to the filing of the petition by thePetitioner.3We are not satisfied that this burden hasbeen met inthiscase.The contract is undated and thetestimony in support of Intervenor's contention that itwas executed prior to the demand for recognition andthe filing of the petition is vague, ambiguous, andinconsistent with other testimony of the signatories,the testimony of Petitioner's witnesses, and factsadmitted in the record. We therefore find that thecollective-bargaining contract relied upon by theIntervenor is not a bar to an election. Accordingly, wefind that a question affecting commerce existsconcerning the representation of employees of the3Bo-Low Lamp Corporation,I I INLRB 505, 508,Appalachian ShaleProducts Co,121NLRB 11604The intervenordid not state at the hearing whether or not it wished toparticipate in an election It may appear on the ballot in the election hereindirected if it so indicatesS In order to assure that all eligible votersmay have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the electionshould haveaccess to a list of voters and theiraddresseswhichmay beused to communicate with themExcelsiorUnderwearInc,156 NLRB 1236;N LR B v Wyman-Gordon Co,394 U S.759Accordingly, it is hereby directed thatan electioneligibility list,containing the names and addresses of all the eligiblevoters,must be filedEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties have stipulated, and we find, thatthe following employees of the Employer constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All general laborers and operators of all mechani-cal equipment and mechanics, excluding clerical,sales personnel and supervisors as defined in theAct.4[Direction of election 5 6 omitted from publication.]by the Employer with theRegional Director for Region4 within 7 days ofthe date of this Decision and Direction of Election.The Regional Directorshallmake the list available to all parties to the election No extension oftime to file this list shall be granted by the Regional Director except inextraordinary circumstances Failure tocomplywith this requirement shallbe grounds for setting aside the election whenever proper objections arefiled6As indicated in footnote 3, Laborers'DistrictCouncil ofMetropolitanArea ofPhiladelphiaand Vicinity (Local 57),affiliateofLaborers'InternationalUnion of NorthAmerica,AFL-CIO,willappear on theballot only ifthat union so desires